DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al.  (Encyclopedia of  Agriculture and Food Systems, 2014 (“Fermentation:Food products”) in view of KR 10-1993-0002733 B1 (KR ‘733) (Applicants’ reference).  
Kwon discloses that fish are fermented to make liquid fish sauce and that fermentation takes place from 3-5 days in a covered cooking pot (page 8, first paragraph in the middle).   Anaerobic fermentation was seen to have occurred since lactic acid was produced, and the product had a pH of from 4.5 to 5 (Kwon, last paragraph, page 9. )  Claim 1 differs from the reference in the use of 5 wt% of tryptophan based on the total weight of the amino acids.  However,  Korean ‘733 discloses a low-salt pickled fish juice made by pulverizing small fish, further treatment and pressing to obtain dehydrated fish meat, which was fermented (abstract).  As the fish meat was pressed and dehydrated, it is seen that this would have made a concentrated fish product which would have produced more amino acids, such as tryptophan.  Even though an amount of 5% cannot be determined, it is seen at this time, absent a showing to the contrary that the amount of tryptophan would have been increased due to the concentrated (pressed and dehydrated) fish.  Therefore, it would have been obvious to make a product containing more tryptophan in the composition of Kwon, with the expectation that more tryptophan would have been produced due to the use of concentrated fish meat.  
Claim 2 further requires particular amounts of sweet tasting amino acids and umami tasting ones and claim 3, particular ones.  However, since the fish meat of KR ‘733 was fermented and was concentrated, nothing is seen at this time, that there would not be amounts of amino acids within the claimed amounts.
Claim 4 requires a salt in less than 10% and claim 5 in amounts of 50 ppm or less of histidine.  However, KR ‘733 does not disclose the addition of any salt, but states that the composition is a “low-salt pickled fish juice”.  Pickled fish juice is seen to read on fish sauce, since the composition is the same of fish  (abstract).  Applicants’ specification discloses that more histidine is produced with longer fermentation times (page 25 (00158-00161). Since, the composition was fermented at 30-40 C for only 72-96 hours, it is seen that little histidine was produced, absent a showing to the contrary (abstract).  
Claim 6 further requires particular types of fish.  “KR  733 discloses the use of “small fish”, and Kwon discloses that herring, trout or anchovies can be fermented (page 9, 1st and 2nd paragraphs).  
			ALLOWABLE SUBJECT MATTER
Claims 7-18 are allowable over the prior art.
Reasons for Allowance
As in the specification, the use of agitation under anaerobic conditions at a particular speed of 50 to 300 rpm was found to produce more tryptophan in amounts of 5% of the weight of the amino acids.  The specification discloses that by fermenting with agitation and salt, the fermentation time is reduced (0032, 0075) and even though bitter tasting amino acids were increased, the taste was improved (0036).  Table 7 (00146) discloses the results using the claimed process which show an increase in Tryptophan in large amounts (00147).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                                       1-6-2022 HFH